Bobbitt, C. J.
This action is before us on petition to transfer from the Appellate Court1 under §4-215 Burns’ 1946 Replacement, Acts of 1933, ch. 151, §1, p. 800, and was argued before this court by counsel for both appellant and appellee.
After due consideration Draper, J. and Bobbitt, C. J. reached the conclusion that the petition to transfer should be granted. Emmert and Flanagan, JJ. are of the opinion that the Appellate Court reached the right result and that the petition to transfer should be denied. Gilkison, J. did not participate.
Therefore, a majority of those judges participating not being in favor of the petition to transfer, it is denied. *618Gary Railways v. Chumcoff (1952), 230 Ind. 309, 103 N. E. 2d 203.
Transfer denied.
Gilkisón, J., not participating.
Note — Reported in 115 N. E. 2d 503.

. Bizik v. Bizik (1953), 111 N. E. 2d 823, 112 N. E. 2d 760.